Per Curiam.
At the time she slipped her cable, the Major William H. Tantum was on the eve, not of foundering in deep water, as her counsel contends, but of going ashore. Her hatches were not even started, she was making no water, and, at the rate at which she was drifting, all the indications were that she would., in a few minutes, ground on the beach, to leeward of her, broadside to the seas. The master slipped his cable, and thus hastened the end, not averting any imminent peril of foundering in deep water, selecting no more favorable locality for stranding, and, though she struck bow on, swinging afterwards broadside to the seas; *253in other words, as the learned district judge expresses it, stranding her “substantially in the same place, under the same conditions, and with the same result to the cargo,” though by striking bow on there was secured a better chance to save the lives of all on board. No case of general average is made out. The decree of the district court is affirmed, with costs.